DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 112/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,587,882. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant claims are found in the patented claims, as shown in the table below.

Instant Application
Patent Application 10,587,882
2. An image decoding method that decodes an image in an inputted code stream, on a coding unit-by-coding unit basis, wherein each coding unit is within a picture and has a data size smaller than a data size of the picture, and wherein the inputted code stream comprises syntaxes of coding units, which are in the coding units, respectively, 

a syntax of a current coding unit includes mode information indicating whether a first mode or a second mode is applied for the current coding unit, and the syntax of the coding units is outside of a syntax of the prediction unit, 

said method comprising: performing coefficient code string analyzer that, (1) when the inputted code stream is a first code string including information based on an encoded residual coefficient, variable-length-decodes the first code string to output a residual coefficient, and (2) when the inputted code stream is a second code string including a variable-length-encoded differential image, variable-length-decodes the second code string to output the differential image; performing predictive residual decoding that, when the coefficient code string analyzer outputs the residual coefficient, performs an inverse quantizing process and an inverse orthogonal transformation process on the outputted residual coefficient to output a residual decoded image; a predictive decoder that generates a predictive image, on a prediction unit-by-prediction unit basis, for the current coding unit corresponding to the inputted code string based on prediction information, wherein the prediction unit is included in the current coding unit; a header code analyzer that analyzes the syntax of the current coding unit, which is in the current coding unit and outside of a syntax of the prediction unit, to determine whether the syntax of the current coding unit indicates whether the first mode or the second mode has been applied to the current coding unit; and performing adding that, (1) when the syntax of the current coding unit indicates the first mode, adds the residual decoded image and the predictive image to each other to generate and output a reconstructed image and, (2) when the syntax of the current coding unit indicates the second mode, adds the differential image and the predictive image to each other to generate and output a reconstructed image without the inverse quantization process and the inverse orthogonal transformation process being performed.
1. An image decoding device that decodes an image in an inputted code stream, on a coding unit-by-coding unit basis, wherein each coding unit is within a picture and has a data size smaller than a data size of the picture, and wherein the inputted code stream comprises syntaxes of coding units, which are in the coding units, respectively, 

(Limitations are obvious with the header code analyzer limitations)





said device comprising: a coefficient code string analyzer that, (1) when the inputted code stream is a first code string including information based on an encoded residual coefficient, variable-length-decodes the first code string to output a residual coefficient, and (2) when the inputted code stream is a second code string including a variable-length-encoded differential image, variable-length-decodes the second code string to output the differential image; a predictive residual decoder that, when the coefficient code string analyzer outputs the residual coefficient, performs an inverse quantization process and an inverse orthogonal transformation process on the outputted residual coefficient to output a residual decoded image; a predictive decoder that generates a predictive image, on a prediction unit-by-prediction unit basis, for a current coding unit corresponding to the inputted code string based on prediction information, wherein the prediction unit is included in the current coding unit; a header code analyzer that analyzes the syntax of the current coding unit, which is in the current coding unit and outside of a syntax of the prediction unit, to determine whether the syntax of the current coding unit indicates whether a first mode or a second mode has been applied to the current coding unit; and an adder that, (1) when the syntax of the current coding unit indicates the first mode, adds the residual decoded image and the predictive image to each other to generate and output a reconstructed image and, (2) when the syntax of the current coding unit indicates the second mode, adds the differential image and the predictive image to each other to generate and output a reconstructed image without the inverse quantization process and the inverse orthogonal transformation process being performed; 

wherein the first code stream is a code stream resulting from a first mode of encoding, and the second code stream is a code stream resulting from a second mode of encoding, the first mode is a mode implemented where an amount of code does not exceed a predetermined value, and the second mode is a mode implemented where the amount of code exceeds the predetermined value.


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 2 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of decoding and input stream. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 2 of the cited instant US application by altering the step of code stream of patent 10,587,882. Claim 3 of the instant application are analogous to double patenting of claim 1 of patent No. 10,587,882 for the same reason as discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
Claim(s) 2-3 is/are allowed upon overcoming the above rejection.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 2-3 discloses  an image decoding that decodes an image in an inputted code stream, on a coding unit-by-coding unit basis, wherein each coding unit is within a picture and has a data size smaller than a data size of the picture, and wherein the inputted code stream comprises syntaxes of coding units, which are in the coding units, respectively, a syntax of a current coding unit includes mode information indicating whether a first mode or a second mode is applied for the current coding unit, and the syntax of the coding units is outside of a syntax of the prediction unit, said method comprising: performing coefficient code string analyzing that, (1) when the inputted code stream is a first code string including information based on an encoded residual coefficient, variable-length- decodes the first code string to output a residual coefficient, and (2) when the inputted code stream is a second code string including a variable-length-encoded differential image, variable- length-decodes the second code string to output the differential image; performing predictive residual decoding that, when the coefficient code string analyzer outputs the residual coefficient, performs an inverse quantizing process and an inverse orthogonal transformation process on the outputted residual coefficient to output a residual decoded image; performing predictive decoding that generates a predictive image, on a prediction unit- by-prediction unit basis, for the current coding unit corresponding to the inputted code string based on prediction information, wherein the prediction unit is included in the current coding unit; performing header code analyzing of the mode information included in the syntax of the current coding unit, which is in the current coding unit and outside of a syntax of the prediction unit, to determine whether the mode information included in the syntax of the current coding unit indicates whether the first mode or the second mode has been applied to the current coding unit; and performing adding that, (1) when the syntax of the current coding unit indicates the first mode, adds the residual decoded image and the predictive image to each other to generate and output a reconstructed image and, (2) when the syntax of the current coding unit indicates the second mode, adds the differential image and the predictive image to each other to generate and output a reconstructed image without the inverse quantization process and the inverse orthogonal transformation process being performed. 
The closest prior arts Han and Sole Royals fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Han et al. (US 2011/0150072), discloses variable decoding with mode indication.
2.	Sole Royals et al. (US 2012/0224640), discloses decoding with syntax indication.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485